BROCK, Chief Judge.
The trial court had jurisdiction of the person of the defendant and of the subject matter. The indictments were proper in form and defendant was represented by counsel at all critical stages of the proceedings. Defendant was clearly identified by several persons who observed his conduct on the day in question. The personal property of which he had possession before undertaking to hide it was clearly identified as having been taken from the homes of Mr. and Mrs. Best and Mr. and Mrs. Howell without their knowledge or consent. The evidence was sufficient to support a verdict of guilty. The case was presented to the jury upon applicable principles of law. The jury verdict was unambiguous and the sentences imposed are well within the maximum authorized.
Counsel has perfected this appeal at the insistence of defendant, although counsel candidly states he is unable to find error. At counsel’s request, we have reviewed the record for possible prejudicial error and find none.
No error.
Judges Parker and Baley concur.